In my opinion it was within Legislative Power to fix the situs of water craft plying the waters of this state for purposes of taxation, especially vessels navigating through several counties, having no fixed situs in any county.
In my opinion the Statute, Acts of 1935, p. 264, Subsection 10 (c), does fix the situs of this property for taxation in Jefferson County. The basis on which the tax situs is fixed at the principal place of business in such cases, is that the owner here receives the protection of the laws.
When the property became assessable in Jefferson County for state purposes, this automatically fixed the situs for taxation for county purposes in Jefferson County.
Since this situs was determined by the location of the principal place of business, of the owner, the situs for city taxation would be determined in the same manner, namely, in Birmingham, but for the division *Page 29 
of Jefferson County into two distinct legal entities for purposes of taxation.
Whether this property should be returned for taxation for state and county purposes in the Bessemer Division, I express no opinion.
Section 216 of the Constitution expressly limits city taxation to the values fixed by the assessment for state purposes for the last preceding year. The city must look to the records of assessment for state purposes in making its assessment of properties for city purposes. Such records disclosed an assessment for state and county purposes in the Bessemer Division, a taxing subdivision separate from that in which the city of Birmingham was located.
It is said one of the objectives of the constitutional plan for city taxation was to invite city authorities to back up the county authorities in preventing escapes, and under-valuations in state and county assessments.
Since there was no assessment for state or county purposes for the Subdivision in which Birmingham was located, but an assessment fixing the tax situs in the Bessemer Division, in my opinion the city of Birmingham has no record data on which to base a lawful assessment as for an escape.
For these reasons I concur in the result.
But I cannot concur in the view that Section 216 limits city taxation of personal properties to such as have an actual fixed situs within the corporate limits. Such construction, would lead logically to the exclusion of intangibles having no actual situs. That these may be taxed at the residence of the owner, wherever be the properties from which they are derived is settled by all our decisions. Water craft, having no situs in any one county, may be lawfully taxed on the same principle. "Situated therein," means the lawful situation or situs for tax purposes.
Cities struggling to carry on within constitutional restrictions, should not be hampered by a construction which strips the Legislature of authority to fix a tax situs of personal property at the residence of the owner, where such property has no definite situs in fact and still has the protection of the laws of the state, and the owner has the protection of both state and city laws.